STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

LEASER CROCKETT NO. 2022 CW 1084
VERSUS

TARCHIA LOLLIS, GARRISON
PROPERTY AND CASUALTY
INSURANCE COMPANY, AND GEICO
GENERAL INSURANCE COMPANY
(UNINSURED/UNDERINSURED AND

MEDICAL PAYMENTS) NOVEMBER 9, 2022

 

In Re: GEICO Casualty Company, applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 694890.

 

BEFORE: WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The district court’s August 29, 2022
judgment vacating its June 20, 2022 judgment that dismissed
GEICO Casualty Company with prejudice constitutes a substantive
amendment to a final judgment. See La. Code Civ. P. art. 1951;
Bourgeois v. Kost, 2002-2785 (La. 5/20/03), 846 So.2d 692.
Substantive amendments to judgments can be made only by consent
of the parties or after a party has successfully litigated a
timely application for new trial, an action for nullity, or a
timely appeal. Duncan v. Gauthier, 2021-0220 (La. App. lst Cir.
10/28/21), 332 So.3d 1191, 1197. No timely motion for new trial
was filed. Therefore, the August 29, 2022 judgment is an
absolute nullity. See Benoit v. Benoit, 2021-0864 (La. App. Ist
Cir. 4/4/22), 341 So.3d 719, 730. Furthermore, the procedure
for the production of documents and things in the hands of
persons not parties is governed by La. Code Civ. P. art. 1463,
which allows either an independent action, which would
necessarily require service, or a subpoena duces tecum to be
served upon a person not a party to the lawsuit. Plaintiff did
not employ either of these procedures. Therefore, the district
court abused its discretion in ordering discovery from GEICO
after its dismissal. For these reasons, the district court’s
August 29, 2022 judgment is vacated.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

ACS

DEPUTY CLERK OF COURT
FOR THE COURT